DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20th, 2020 has been entered.
By this amendment, claims 1, 15, and 16-19 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 15, and 16 are in independent form.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 15, and 16 recites the limitation “wherein the plurality of portions are arranged over at least a single semiconductor chip of the at least one semiconductor chip” on lines 11-13, 11-13, 8-9, respectively.  The metes and bounds of the claimed limitation cannot be determined for the following reasons, it is unclear if the phrase “at least a single semiconductor chip” means there is only a single semiconductor chip or there could be more than one semiconductor chip, thus rendered the claim ambiguous.  Applicant’s disclosure (U.S. Pub. 2019/0326482, have support for that, wherein the plurality of portions 103 are arranged directly over only a single semiconductor chip 101 (see paragraph [0045] and fig. 1).  Therefore, Applicant can amend claims 1, 15, and 16 to recite “wherein the plurality of portions are arranged directly over only a single semiconductor chip” to improve clarity in order to obviate the 112(b) issue.  Claims 2-14 and 17-20 depend from claims 1, 15, and 16 and inherit these deficiencies.
	In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112(b), the subsequent rejections under 35 U.S.C. 102 and 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gartner et al. (U.S. Pub. 2014/0167092), newly cited.
In re claim 1, Gartner discloses an optoelectronic component 100, comprising at least one semiconductor chip 122 (light-emitting semiconductor chip) for emitting electromagnetic radiation (see paragraph [0102] and fig. 1), a conversion element 302 for at least partial conversion of a primary radiation emitted by the at least one semiconductor chip 122 into a secondary radiation (see paragraph [0102] and fig. 1), wherein the conversion element 302 being is arranged downstream of the at least one semiconductor chip 122 in an emission direction and being is arranged on the at least one semiconductor chip 122 (see paragraph [0102] and fig. 1), and an optical element 304 (clear lens) arranged downstream of the conversion element 302 in the emission direction (see paragraph [0102] and fig. 1), wherein the conversion element 302 is subdivided into a plurality of portions; and wherein at least one individual portion of the plurality of portions does not contact any other individual portion of the conversion element (see paragraph [0102] and fig. 1, note that, individual portion of the conversion element 302 is separated from each other by an encapsulation material 124), and wherein the plurality of portions 302 are arranged over at least a single semiconductor 
	
    PNG
    media_image1.png
    513
    794
    media_image1.png
    Greyscale

	In re claim 2, as applied to claim 1 above, Gartner discloses wherein the at least one semiconductor chip 122 comprises regions with different emission power of the electromagnetic radiation (see paragraph [0102] and fig. 1).
	In re claim 3, as applied to claim 1 above, Gartner discloses wherein the at least one semiconductor chip 122 has an increased emission power of the electromagnetic 
	In re claim 4, as applied to claim 1 above, Gartner discloses wherein the at least one semiconductor chip 122 comprises selectively drivable regions (see paragraph [00102] and fig. 1).
	In re claim 5, as applied to claim 1 above, Gartner discloses wherein the at least one semiconductor chip 122 is structured (see paragraph [0102] and fig. 1).
	In re claim 6, as applied to claim 1 above, Gartner discloses wherein one or more faces of the portions of the conversion element 302 which face away from the at least one semiconductor chip 122 are rectangular (see paragraph [0102] and fig. 1).
	In re claim 7, as applied to claim 1 above, Gartner discloses wherein the portions of the conversion element 302 are cuboid (see paragraph [0102] and fig. 1).
	In re claim 9, as applied to claim 1 above, Gartner discloses wherein the optical element 304 is an array of a multiplicity of optical microelements (see paragraph [0102] and fig. 1, note that, Gartner discloses there are a plurality of clear lens 304).
	In re claim 10, as applied to claim 9 above, Gartner discloses wherein each portion of the conversion element 302 is assigned an optical microelement 304 (see paragraph [0102] and fig. 1, note that, there is one lens 304 assigned to one portion of the conversion element 302, see fig. 1).
	In re claim 11, as applied to claim 9 above, Gartner discloses wherein the optical element 304 comprises an array of microlenses (see paragraph [0102] and fig. 1).
In re claim 16, Gartner discloses a method for producing an optoelectronic component, comprising: providing a semiconductor chip 122 (light-emitting 
	In re claim 17, as applied to claim 1 above, Gartner discloses wherein the optoelectronic component further comprising a gap between two individual portions of the plurality of portions 302 arranged over the single semiconductor chip 122, wherein the gap comprises an encapsulation material 124 (see paragraph [0102] and fig. 1).
	In re claim 20, as applied to claim 17 above, Gartner discloses wherein the optical element 304 comprises a plurality of optical microelements where an optical microelement 304 is arranged over an individual portion 302; wherein the optical microelement 304 is arranged on substantially the same axis as the individual portion 302 (see paragraph [0102] and fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartner et al. (U.S. Pub. 2014/0167092), newly cited, in view of Robin et al. (U.S. Pub. 2016/0141469), cited in the IDS filed on 06/05/2019.
In re claim 15, Gartner discloses a module comprising at least two optoelectronic components; wherein each of the at least two optoelectronic components comprises: at least one semiconductor chip 122 (light-emitting semiconductor chip) for emitting electromagnetic radiation (see paragraph [0102] and fig. 1), a conversion element 302 for at least partial conversion of a primary radiation emitted by the at least one semiconductor chip 122 into an electromagnetic secondary radiation (see paragraph [0102] and fig. 1), wherein the conversion element 302 is arranged downstream of the at least one semiconductor chip 122 in the emission direction and is arranged on the at least one semiconductor chip 122 (see paragraph [0102] and fig. 1), and an optical element 304 (clear lens) arranged downstream of the conversion element 302 in an emission direction (see paragraph [0102] and fig. 1), wherein the conversion element 302 is subdivided into a plurality of portions, and wherein at least one individual portion of the plurality of portions does not contact any other individual portion of the conversion element (see paragraph [0102] and fig. 1, note that, individual portion of the 
Gartner is silent with respect to wherein two or more of the semiconductor chips of the at least two optoelectronic components have different emission spectra.
However, Robin discloses in a same field of endeavor, a module comprising at least two optoelectronic components, including, inter-alia, wherein two or more of the semiconductor chips of the at least two optoelectronic components have different emission spectra (an array of optoelectronic components which capable of emitting different colors (red, green, blue)) (see paragraphs [0011], [0054] and FIG. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gartner reference with the technique as taught by Robin in order to enable wherein two or more of the semiconductor chips of the at least two optoelectronic components have different emission spectra in Gartner to be formed in order to obtain an optoelectronic device having an array of optoelectronic components which capable of emitting different colors (red, green, blue).  Additionally, resolution of display screens may be increase (see Abstract and paragraphs [0006], [0007], [0011] of Robin).

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartner et al. (U.S. Pub. 2014/0167092), newly cited, view of DE 10 2015 101 573 A1, cited in the IDS filed on 06/05/2019, machine translation include.
In re claim 8, as applied to claim 1 above, Gartner discloses wherein a distance (note that, the distance is defined by the thickness of the conversion element 302 between the at least one chip 122 and the optical element 304) is between the at least one semiconductor chip 122 and the optical element 304 (see paragraph [0102] and fig. 1).
Although, Gartner is silent to wherein the distance is less than 500 µm.
	However, DE 10 2015 101 573 discloses in a same field of endeavor, an optoelectronic component, including, inter-alia, wherein the distance between the at least one semiconductor chip 120 and the optical element 11 is less than 500 µm (see paragraph [0104].  Note that, the distance is defined by a maximum thickness of the intermediate layer of 5 µm and a conversion layer of a maximum of 50 µm (see paragraph [0104]).
	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the optoelectronic component of Gartner with the technique as taught by DE 10 2015 101 573 in order to obtain a distance between the semiconductor chip and the optical element to be less than 500 µm in order to achieve high efficiency (see paragraph [0032] of DE 10 2015 101 573).
	In re claim 13, as applied to claim 1 above, Gartner in combination with DE 10 2015 101 573 discloses wherein the optical element 111 is arranged at a distance from .
Claims 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartner et al. (U.S. Pub. 2014/0167092), newly cited, in view of Jagt (U.S. Pub. 2011/0025190), cited in the IDS filed on 06/05/2019.
In re claim 12, as applied to claim 9 above, Gartner is silent to wherein the optical element comprises an array of microreflectors.
However, Jagt discloses in a same field of endeavor, an optoelectronic component including, inter-alia, wherein the optical element 10 comprises an array of microreflectors (see paragraph [0063] and figs. 11-12).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the optoelectronic component of Gartner with the technique as taught by Jagt in order to enable wherein the optical element comprises an array of microreflectors in Gartner to be formed in order to enhance the extraction efficiency (see paragraph [0063] of Jagt).
In re claim 14, as applied to claim 1 above, Gartner in combination with Jagt discloses wherein the optoelectronic component comprises a planar upper side which is formed by the optical element 9, 10 or by encapsulation (see paragraphs [0055], [0061], [0063] and fig. 12 of Jagt).
In re claim 19, as applied to claim 1 above, Gartner in combination with Jagt discloses wherein the optoelectronic component further comprising a transparent encapsulation layer 4 between at least the individual portion 8 of the plurality of portions .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartner et al. (U.S. Pub. 2014/0167092), newly cited, in view of Kunz et al. (U.S. Pub. 2012/0274878), of record.
In re claim 18, as applied to claim 1 above, Gartner discloses wherein a gap is located between two individual portions 302 of the plurality of portions arranged over the single semiconductor chip 122 (see paragraph [0102] and fig. 1), however, Gartner is silent to wherein the gap comprises air.
However, Kunz discloses in a same field of endeavor, an optoelectronic component, including, inter-alia, wherein a gap between two individual portions and wherein the gap comprises air (see paragraph [0048] and figs. 4A-B, 5A-B).  Note that, Kunz teaches that the gap can be filled with air so that aging of the luminescence conversion element can be slowed down.
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the optoelectronic component of Gartner with the technique as taught by Kunz in order to enable the gap comprises of air in Gartner to be formed because in doing so aging of the luminescence conversion element can be slowed down (see paragraph [0048] of Kunz).
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oon et al.		U.S. Patent 7,284,871	Oct. 23, 2007.
Shin			U.S. Pub. 2013/0265742	Oct. 10, 2013.
Choi			U.S. Pub. 2012/0248469	Oct. 4, 2012.
Yeh et al.		U.S. Pub. 2011/0297975	Dec. 8, 2011.
Krummacher et al.	U.S. Patent 9,337,447	May 10, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892